      Case 1:19-cv-10142-PAE-OTW Document 56 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAMES H. BRADY,

                                       Plaintiff,
                        -v-                                           19 Civ. 10142 (PAE)

 IGS REALTY CO. L.P. and PHILIPPE IFRAH,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a motion from plaintiff James H. Brady seeking reconsideration

of its September 8, 2020 amended decision. Dkts. 51, 54. The Court understands from a letter

filed by Brady on September 24, 2020, that the motion was submitted timely on September 22,

2020, but that its docketing was delayed by a technological problem. Dkt. 55. Accordingly, the

Court treats that motion as timely. Defendants shall file their response, if any, to Brady’s motion

by Thursday, October 1, 2020. Absent further order, the motion will be considered fully

submitted as of that date.

       The Court also appreciates Brady’s apology for his earlier communications.

       The Clerk of Court is respectfully directed to mail a copy of this decision to Brady.

       SO ORDERED.


                                                           PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 24, 2020
       New York, New York
